Citation Nr: 1448468	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-27 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an inner ear disorder, claimed as dizziness or vertigo.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran did not report for his scheduled January 2010 Board hearing, and has not offered an explanation for his absence at the hearing or requested that the hearing be rescheduled.  Accordingly, the Board finds that the hearing request is withdrawn.

After the Board remanded the issues of entitlement to service connection for a lumbar spine disability, a headache disability, a vision disorder, and memory loss in its November 2012 decision, a June 2013 rating decision granted service connection for degenerative disc disease and degenerative joint disease of the thoraco-lumbar spine, cataracts, and migraine headaches, and an October 2013 rating decision granted service connection for residuals of a traumatic brain injury to include memory loss.  Accordingly, these issues are no longer before the Board.

A March 2014 rating decision denied the Veteran's claim for entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).  The record does not reflect that the Veteran has begun the appeal process with respect to that rating decision.  Thus, the Board has no jurisdiction to further consider the matter.

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence does not relate the clinically documented inner ear abnormalities or the Veteran's dizziness or vertigo to his military service, to include the November 1983 in-service explosion.


CONCLUSION OF LAW

The criteria for service connection for an inner ear disorder, claimed as vertigo, have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A September 2007 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA obtained the Veteran's Social Security Administration (SSA) disability determination, and related records in November 2012.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The March 2013 VA ear disease examination and October 2013 VA traumatic brain injury examination were adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Review of the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board may proceed to a decision.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran asserts that he has an inner ear disorder manifested by vertigo that resulted from a November 1983 incident during service.  In a July 2009 written statement, he detailed that while stationed in Germany, he was repairing a fuel tank when it exploded and he was knocked unconscious.  The June 1985 Report of Medical History, completed by the Veteran, reflects an annotation by the examining physician that the Veteran had experienced headaches since the November 1983 incident.  However, that document makes no mention of dizziness by the physician, or by the Veteran, who specifically denied having ever had, or currently having, dizziness or fainting spells.  The remainder of the Veteran's service treatment records similarly do not show complaints of dizziness or diagnoses of vertigo or other inner ear conditions.  

The Veteran was separated from service in August 1985.  In September 1988, he sought private treatment after waking up with extreme vertigo, nausea, and vomiting; labyrinthitis was diagnosed, and he was prescribed Antivert.  Later private records, including those dated in September 1988, February 1994, and April 1994 also note diagnoses of labyrinthitis and continued prescriptions for Antivert.  November 1998 private and August 2007 state disability determination service records continued to note reports of dizziness, but November 1998 and January 2005 private records indicated that neurologic and/or cerebrovascular evaluations were normal.

At the March 2013 VA ear disease examination, the Veteran reported no problem with dizziness or fainting spells during service, but endorsed sustaining trauma after the 1983 tank explosion.  He stated that from 1985 to present, he had episodes of dizziness treated by Antivert prescribed by a private physician.  He reported currently experiencing rotational vertigo once or twice a month, occurring in the morning.  Physical examination showed no evidence of active disease.  The examiner noted that recent vestibular testing was normal except for a slight decrease in inner ear reactivity on the left side versus the right.  Further, at the October 2013 VA traumatic brain injury (TBI) examination, the VA examiner indicated that while the Veteran reported dizziness, the complete testing of balance was documented in reports with normal findings, and balance issues were not related to the Veteran's mild TBI.

Notwithstanding the evidence discussed above, which clearly establishes an ongoing inner ear condition treated through prescription medication, the preponderance of the evidence does not establish that any abnormal inner ear clinical findings, to include dizziness or vertigo, are the result of an incident in service or otherwise related to service.  The March 2013 VA examiner opined that it was less likely than not that his dizziness or vertigo (described as unsteadiness episodes) were a result of the blast injury he sustained in 1983 during service.  This was based on the Veteran's denials of having had such dizziness or vertigo episodes at service separation in 1985, and also the lack of records confirming medication use in the years immediately after service (something the examiner recognized was primarily due to records from that treatment being unavailable).

The remaining evidence of record supports this conclusion, or otherwise fails to establish a nexus between the Veteran's dizziness and his military service.  As noted above, the Veteran's service treatment records do not reflect that he reported dizziness at the time of the November 1983 incident, or at any time from then until he was separated from service in August 1985; he affirmatively denied having dizziness, or a history of dizziness, in June 1985, while at the same time detailing his experiences with headaches that began with the November 1983 incident.  Thus, even though he reported to the March 2013 VA ear disease examiner that the dizziness began in 1985, it appears that such symptoms began after his service separation.  To that end, the October 2013 VA TBI examiner found that the Veteran's dizziness and balance issues were not related to his mild TBI in service, which is the Veteran's contention.  That examiner based his conclusion on objective vestibular testing.  Finally, while no opinion has been specifically offered in this regard, the Veteran has repeatedly indicated that his dizziness sometimes occurs with an increase in his salt intake; again, this is a possible cause that places the etiology of the dizziness or vertigo as unrelated to service.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an inner ear disorder claimed as dizziness or vertigo is denied.


REMAND

The issue of entitlement to service connection for hearing loss was remanded by the Board in November 2012.  While in remand status, a VA audiology examination was conducted; the February 2013 VA examiner ultimately concluded that the Veteran's hearing loss was not likely related to his military service on the basis that his hearing acuity was within normal limits on service separation examination in June 1985.  However, the Court of Appeals for Veterans Claims has previously held that service connection for hearing loss, however, can still be established if the evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Although the examiner may have meant to infer that if hearing loss was due to service, it necessarily would have been found when tested at service separation, case law requires that to be plainly stated and medically explained.  Thus, the sole rationale that hearing loss was not shown in service is insufficient, and an addendum opinion must be obtained.

Accordingly, the issue of enticement to service connection for hearing loss is REMANDED for the following actions:

1.  Forward the Veteran's claims file to a VA examiner of appropriate expertise, and obtain an opinion as to the etiology of the bilateral hearing loss documented and diagnosed on VA examination in February 2013.  The examiner should indicate that the claims file was reviewed prior to formulating an opinion.  Following a review of the service and post-service treatment records, the examiner asked state whether the Veteran's diagnosed bilateral hearing loss is at least as likely as not related to his military service, and particularly the noise exposure as would have occurred therein.  

Information contained in the Veteran's service medical and personnel records, the objective medical findings in the service treatment records, the Veteran's competent and credible October 2007 report of the November 1983 explosion, the previous VA audiological evaluations currently of record, the Veteran's history of any in-service and post-service noise exposure as documented in the record and reported by the Veteran at the February 2013 VA examination, and any other pertinent clinical findings of record, should be taken into account.  

A complete rationale is required for any opinion stated.  If any requested opinion cannot be provided without resorting to speculation, the examiner should explain that conclusion as well.   

2.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


